Court of Appeals, State of Michigan

                                               ORDER
                                                                            Donald S. Owens
Brunt Associates, Inc. v Department of Treasury                               Presiding Judge

Docket No.    328253                                                        Joel P. Hoekstra

LC No.        00-461270                                                     Jane M . Beckering
                                                                              Judges


               The Court orders that the motion for reconsideration is GRANTED, and this Court's
opinion issued November 17, 2016 is hereby VACATED. An amended opinion with minor clarification
based on the issues briefed by the parties associated with the motion for reconsideration is attached to
this order.




                        A true copy entered and certified by Jerome W. Zimmer Jr.. Chi ef Clerk, on




                                  J~N    o3 2nrr
                                        Date